DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and under examination.
Claim Objections
Claim 2 is objected to because of the following informalities:  “an nozzle” should read “a nozzle” and “the injection nozzle” should read “the nozzle” .  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  “the injection nozzle” should read “the nozzle” .  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  "more than 1:0.5 or more to 1:5" should read "1:0.5 to 1:5".  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 2015/0037445), hereinafter Murphy.
Regarding claims 1 and 19, Murphy discloses a method/composition of manufacturing a cell spheroid using a three-dimensional printing method (Fig. 5, par. 0170), comprising: (a) preparing a bioink comprising cells, decellularized extracellular matrix (par. 0219), and extrusion compounds (par. 0213), where the extrusion compound can be alginate (par. 0222-0225); and (b) manufacturing a cell spheroid by printing the bioink using the three-dimensional printing in a micro-extrusion manner (Fig. 28, par. 0131-0132, 0213, 0255 describes “micron” accuracy, meeting this “micro” prefix, par. 0360). 
Regarding claims 2 and 4, Murphy discloses the subject matter of claim 1, and further discloses that the manufacturing comprises: (a) inserting a nozzle into a gel material on a receiving surface (par. 0112-0113, 0134, 0199-0201 – “receiving surface comprises a gel . . . “, 0249, 0251) comprising a gelling agent of the alginate (par. 0224 describes using a gelling agent with gels) and hydrogel (par. 0201, 0245-0246); (b) extruding the bioink by applying a pneumatic pressure (par. 0124); and (c) pulling out the nozzle from the material on a receiving surface (par. 0249). The limitations of claim 4 are read as an inherent in performing the steps of claim 2 in view of the above.  
Regarding claim 3, Murphy discloses the subject matter of claim 1, and further discloses heating as to raise the viscosity of the bioink after mixing (par. 0135-0137, 0235). 
Regarding claim 10, Murphy discloses the subject matter of claim 1, and further discloses producing a spheroid of a diameter of 300-500 microns (300, 350, 400, 450, 500 as in par. 0131). 
Regarding claims 16-18, Murphy discloses the subject matter of claim 1, and further discloses that the cells are mesenchymal stem cells or induced pluripotent stem cells (par. 0216-0217) as to produce cell spheroids as drug testing models (par. 0306 discusses using hydrocortisone). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-9, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (US 2015/0037445) in view of Ozbolat et al. (US 2016/0288414), hereinafter Ozbolat.
Regarding claim 5, Murphy discloses the subject matter of claim 1, but does not explicitly disclose extruding the bioink at a pneumatic pressure of 30-40kPa as discussed above. However, Ozbolat discloses a similar method to that of Murphy in that Ozbolat also discloses a bioprinter for printing bioink using an extruder system similar to Murphy above (Ozbolat, par. 0102). 
Ozbolat discloses the use of various dispensing pressures of 35kPa, 40kPa (Ozbolat, par. 0247) and further teaches that this influenced the “filament” measurement as deposited. It has been held that the optimization of a result-effective variable, such as this pressure, supports a case of prima facie obviousness. 
One of ordinary skill in the art would have found it obvious to have modified the above from Murphy (par. 0124 – pneumatic) in order to specify that the pneumatic pressure is at 35 kPa or 40kPa as specified by Ozbolat, as an optimization of the width of the deposited product since Ozbolat teaches that this pressure determines the width of the deposited material for a hydrogel material which is analogous to the material being used in Murphy above. 
Regarding claims 6-9 and 20, Murphy discloses the subject matter of claims 1 and 19 above, but does not explicitly disclose the concentration of alginate or cellular matrix (or the ratios) as required in claims 6-9 and 20. 
However, Ozbolat teaches that the alginate concentration and the cell concentration in a given solution are optimizable variables (Ozbolat, par. 0281-0283) and suggests a 2%, 4%, 6% alginate and cell density concentration value, of which 2 and 4% each fall within the claimed ranges of claim 6, and ratios between the two components would meet claims 7-9 and 20. 
Because Ozbolat is producing a similar type of bioink as Murphy above, one of ordinary skill in the art would have found it obvious to have used the suggestions provided by Ozbolat in the ink of Murphy above with a reasonable expectation of success. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the concentration of the cellular material and the alginate is as claimed as specified in Ozbolat, in the process of Murphy above. 
Regarding claim 11, Murphy discloses the subject matter of claim 1, and further disclsoes the diameter as in claim 10 above and the pulse time (par. 0181) but does not explicitly disclose that the bioink is extruded using a 27G nozzle as is claimed. 
However, Ozbolat discloses, as part of a similar process of extruding a bioink, the use of various gauge nozzles, including a 23G, 26G, and a 19G (Ozbolat, par. 0041, 0108 teaches 22G-28G, overlapping with the claimed value of 27G) and also teaches that this is a result-effective variable upon the diameter of the extruded product (Ozbolat, par. 0305).  
It has been held that the optimization of a result-effective variable is within routine skill in the art and supports a case of prima facie obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the nozzle is sized as required in the claim.   
Regarding claims 12-15, Murphy discloses the subject matter of claim 1, and further discloses printing spheroids continuously in circles (par. 0130-0131) as to print 100 or more spheroids continuously as in claim 15, but does not explicitly disclose the production of concentric circles, or a spiral as in claims 12-13; or the “determining” steps that are read as being necessarily required in order to extrude the material in the correct locations in claim 14, but does show in par. 0285 that the system can be automated. 
However, Ozbolat discloses a similar method and system of 3D printing a bioink material as Murphy above and specifies that the patterns can be spiral or concentric circles as to produce a network of items within a matrix (Ozbolat, par. 0152). The steps in claim 14 are inherently or obviously required logically in order to produce the structure as designed as to put forth the spiral structure on the substrate as to determine the size of the corresponding size of the structures. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above for the same reasons set forth in claims 5, 6, and 11 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742